             Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 1 of 21



     Todd M. Friedman, Esq.- State Bar #216752
1    Adrian R. Bacon, Esq.- State Bar # 280332
     Meghan E. George, Esq.- State Bar #274525
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard Street, Suite 780
3    Woodland Hills CA 91367
     Phone: 323-306-4234
4    Fax: (866) 633-0228
     Email: tfriedman@toddflaw.com
5          abacon@toddflaw.com
           mgeorge@toddflaw.com
6
     Attorneys for Plaintiff, GEORGE ZAHARIUDAKIS
7

8
                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9

10   GEORGE ZAHARIUDAKIS, on behalf )                  Case No.:
     of himself, and all others similarly )
                                          )
11   situated,                            )
                                          )            PLAINTIFF’S CLASS ACTION
12                Plaintiff,              )            COMPLAINT FOR DAMAGES
                                          )
13          vs.                           )            (Amount to Exceed $25,000)
                                          )
14   GENERAL MOTORS LLC;                  )
                                          )
15                Defendant.              )
16
                                          )
                                          )
17

18                                         COMPLAINT
19          NOW COMES the Plaintiff, GEORGE ZAHARIUDAKIS, by and through
20   Plaintiff’s attorney, LAW OFFICES OF TODD M. FRIEDMAN, P.C., and for
21   Plaintiff’s Complaint against, GENERAL MOTORS LLC, alleges and affirmatively
22   states as follows:
23                                           PARTIES
24          1.     Plaintiff, GEORGE ZAHARIUDAKIS (“Plaintiff”), is an individual
25   who purchased subject vehicle in the State of California.
      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                   1
                 Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 2 of 21




1           2.       Manufacturer, GENERAL MOTORS, LLC (“Manufacturer” or
2    “Defendant” or “GM”), is a limited liability company, authorized to do business in
3    the State of California and is engaged in the manufacture, sale, and distribution of
4    motor vehicles and related equipment and services. Manufacturer is also in the
5    business of marketing, supplying and selling written warranties to the public at large
6    through a system of authorized dealerships. Manufacturer does business in all
7    counties of the State of California.
8                                JURISDICTION AND VENUE
9           3.       This Court has subject matter jurisdiction of this action pursuant to the
10   Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §§ 1332(d)(2) and (6)
11   because: (i) there are 100 or more class members; (ii) there is an aggregate amount
12   in controversy exceeding $5,000,000.00 exclusive of interest and costs; and (iii)
13   there is minimal diversity because at least one plaintiff and one defendant are citizens
14   of different states. This Court also has supplemental jurisdiction over the state law
15   claims pursuant to 28 U.S.C. § 1367.
16          4.       Venue is proper in this judicial district pursuant to 28 U.S.C. §1391
17   because Defendant GENERAL MOTORS, LLC regularly transacts substantial
18   business in this district, is subject to personal jurisdiction in this district, and
19   therefore is deemed to be citizens of this district. Additionally, Defendant has
20   advertised in this district and has received substantial revenue and profits from their
21   sales and/or leasing of Class Vehicles in this district; therefore, a substantial part of
22   the events and/or omissions giving rise to the claims occurred, in part, within this
23   district.
24          5.       This Court has personal jurisdiction over Defendants because they have
25   conducted substantial business in this judicial district, and intentionally and

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                   2
                Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 3 of 21




1    purposefully placed Class Vehicles into the stream of commerce within California
2    and throughout the United States
3                                        BACKGROUND
4           6.      Plaintiff GEORGE ZAHARIUDAKIS brings this action individually
5    for himself and on behalf of all persons who purchased or leased in California certain
6    vehicles equipped with uniform and uniformly defective battery systems designed,
7    manufactured, distributed, warranted, marketed, and sold or leased by Defendant
8    GENERAL MOTORS, LLC as described below.
9           7.      On or about March 4, 2019, Plaintiff entered a purchase agreement for
10   a new 2019 Chevrolet Bolt EV (“Chevy Bolt”), manufactured by Manufacturer,
11   Vehicle Identification No. 1G1FZ6S04K4118427.
12          8.      This action is brought to remedy violations of law in connection with
13   GENERAL MOTORS, LLC design, manufacture, marketing, advertising, selling,
14   warranting, and servicing of the Class Vehicles. The Class Vehicles’ battery systems
15   have a serious manufacturing defect that causes the battery system to be
16   unreasonably dangerous. As a result, the Plaintiff and members of the proposed class
17   have been cautioned not to charge the battery in excess of 90%, or the battery is at
18   risk of exploding, or catching fire. There is no recall for the defect, nor is there any
19   fix offered by the Defendant at this time.
20          9.      On information and belief, the battery system is manufactured in
21   substantially the same manner in all Class Vehicles, and does not vary from vehicle
22   to vehicle in its construction, operation, or control.
23          10.     Plaintiff believes that the unreasonably dangerous and defective battery
24   is dangerous to his health, and the safety of Plaintiff and others who may ride in his
25   vehicle.

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                   3
             Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 4 of 21




1           11.    In consideration for the purchase of the Class Vehicles, Manufacturer
2    issued and supplied to Plaintiff and the Class Members several written warranties,
3    as well as other standard warranties fully outlined in the Manufacturer’s Warranty
4    Booklet.
5           12.    On information and belief, prior to the manufacture and sale of the
6    Class Vehicles, Defendant knew of the battery system defect through internal
7    sources, testing, and consumer complaints, including when Class Members brought
8    the Class Vehicle to Defendant for inspection. Yet despite this knowledge,
9    Defendant failed to disclose and actively concealed the battery system defect from
10   Class Members and the public, and continued to entice consumers to purchase the
11   Class Vehicles without remedying the underlying extremely dangerous issues with
12   the defective battery systems.
13          13.    When Plaintiff, and other putative class members, complained about
14   the defective and dangerous battery system, Defendant refused to remedy the
15   system, or perform a recall, and informed him that he should, under no
16   circumstances, charge the battery above 90%. Defendant has publicly stated that
17   there is no recall available that will remedy this problem.
18          14.    Based on Plaintiff’s information and belief, Defendant knew all along
19   that this problem was widespread, had no fix available, and nevertheless kept selling
20   to consumers, like Plaintiff.
21          15.    The defects listed below violate the express written warranties issued
22   to Plaintiff by manufacturer, as well as the implied warranty of merchantability.
23          16.    Plaintiff brought the vehicle to seller and/or other authorized service
24   dealers of manufacturer to attempt repair on the above referenced defects, but
25

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                   4
                Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 5 of 21




1    Defendant’s failed to and were unable to remedy the underlying problem of the
2    defective battery system.
3           17.     Plaintiff, and class members, provided Manufacturer through Seller
4    and/or other authorized dealers of Manufacturer sufficient opportunities to repair the
5    vehicle.
6           18.     As a result of the Defendant’s alleged misconduct, Plaintiffs and Class
7    Members were harmed and suffered actual damages, in that the Class Vehicles have
8    manifested, and continue to manifest, the battery system defect, and Defendant has
9    not provided a permanent remedy for this Defect. Furthermore, Plaintiff and the
10   Class Members justifiably lost confidence in the Class Vehicles’ reliability and said
11   defects have substantially impaired the value of the Class Vehicles to Plaintiff and
12   the putative class.
13                                 The Battery System Defect
14          19.     On or about March 4, 2019, Plaintiff entered a purchase agreement for
15   a new 2019 Chevrolet Bolt EV (“Chevy Bolt”), manufactured by Manufacturer,
16   Vehicle Identification No. 1G1FZ6S04K4118427.
17          20.     On or about October 2020, Plaintiff became aware that the National
18   Highway Traffic Safety Administration (NHTSA) launched an investigation into
19   reports from owners of Chevrolet Bolt EV that their vehicles were catching fire while
20   charging. According to reports, GM identified a total of five Bolt EV fires caused
21   by defective battery packs in vehicles.
22          21.     In November 2020, GM announced a recall affecting all model year
23   2017 and 2018 Bolt EVs, as well as certain 2019 Bolt EVs.
24          22.     However, even despite awareness of this vehicle defect, there was no
25

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                   5
                Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 6 of 21




1    repair or fix made available to owners of those affected vehicles. GM only offered a
2    software update to prevent the vehicles from charging beyond 90 percent.
3              23.    Instead of taking back customer’s vehicles and putting them into newer,
4    safer, vehicles, GM stated that their engineers were “working around the clock to
5    identify a permanent fix.” 1
6                                      CLASS ALLEGATIONS
7              24.     Plaintiff brings this action for himself and on behalf of the Class
8    Members. Plaintiff is informed and believe that, because of the defective battery
9    systems, the Class Vehicles are dangerous to drive, put their drivers at risk of injury,
10   fire, or death, as admitted by the Defendant.
11             25.    Plaintiff brings this lawsuit as a class action on behalf of himself and
12   all other similarly situated individuals pursuant to California Code of Civil
13   Procedure (“CCP”) section 382.
14             26.    Plaintiff brings this class action on behalf of himself and all other
15   similarly situated members of the proposed class (the “Class”), defined as follows:
16                    All persons or entities in the United States who are
17                    current or former owners and/or lessees of 2017-2019
18                    Chevrolet Bolt.
19             27.     Excluded from the Class are: (1) GENERAL MOTORS, LLC, any
20   entity or division in which GENERAL MOTORS, LLC has a controlling interest,
21   and its legal representatives, officers, directors, assigns, and successors; (2) the
22   Judge to whom this case is assigned and the Judge’s staff; (3) governmental entities;
23   and (4) claims for personal injuries resulting from the facts alleged herein. Plaintiffs
24   reserve the right to amend the Class definitions if discovery and further investigation
25
     1
         https://my.chevrolet.com/how-to-support/safety/boltevrecall
         ___________________________________________________________________________________________

                                         COMPLAINT FOR DAMAGES

                                                      6
              Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 7 of 21




1    reveal that the Class should be expanded, divided into subclasses, or modified in any
2    other way.
3           28.    In the alternative to the Nationwide Class, and pursuant to Federal
4    Rules of Civil Procedure 23(c)(5), Plaintiffs seek to represent the following state
5    classes only in the event that the Court declines to certify the Nationwide Class
6    above:
7                  California Sub-Class: All persons or entities in
8                  California who are current or former owners and/or
9                  lessees of 2017-2019 Chevrolet Bolts (“the California
10                 Sub-Class”)
11          29.    Numerosity: Although the exact number of Class Members is
12   uncertain and can only be ascertained through appropriate discovery, the number is
13   great enough such that joinder is impracticable. The disposition of the claims of these
14   Class Members in a single action will provide substantial benefits to all parties and
15   to the Court. The Class Members are readily identifiable from information and
16   records in Defendant’s possession, custody, or control, as well as from records kept
17   by the Department of Motor Vehicles of various states. Plaintiff believes, and on that
18   basis alleges, that thousands of Class Vehicles have been sold and leased in each of
19   the States that are the subject of the Classes.
20          30.    Typicality: The claims of the representative Plaintiff are typical of the
21   claims of the Class in that the representative Plaintiff, like all Class Members, leased
22   a Class Vehicle designed, manufactured, and distributed by Defendants in which the
23   battery system was defective and there has been no remedy made available. The
24   representative Plaintiff, like all Class Members, has been damaged by Defendants’
25   misconduct, and is forced to remain in an unsafe and dangerous vehicle.

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                   7
               Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 8 of 21




1    Furthermore, the factual bases of Defendants’ misconduct are common to all Class
2    Members and represent a common thread of fraudulent, deliberate, and negligent
3    misconduct resulting in injury to all Class Members.
4             31.   As used herein, the term “Class Members” shall mean and refer to the
5    members of the Classes described above.
6             32.   Plaintiff reserves the right to amend the Class, and to add additional
7    subclasses, if discovery and further investigation reveals such action is warranted.
8             33.   No violations alleged in this complaint are contingent on any
9    individualized interaction of any kind between class members and Defendant.
10            34.   Rather, all claims in this matter arise from the identical, false,
11   affirmative representations of the services, when in fact, such representations were
12   false.
13            35.   Existence and Predominance of Common Questions of Fact and
14                  Law: There are common questions of law and fact as to the Class
15   Members that predominate over questions affecting only individual members,
16   including but not limited to:
17                  a. Whether Defendant engaged in unlawful, unfair, or deceptive
18                     business practices in selling Class Products to Plaintiff and other
19                     Class Members;
20                  b. Whether Defendants made misrepresentations with respect to the
21                     Class Products sold to consumers;
22                  c. Whether the Class Vehicles and their batteries are defectively
23                     manufactured such that they are not suitable for their intended use;
24                  d. Whether the fact that the Class Vehicles suffer from a Battery Defect
25                     would be considered material by a reasonable consumer;

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                   8
             Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 9 of 21




1                  e. Whether the fact that the Class Vehicles suffer from a defect that
2                       could cause fire or injury, would be considered material by a
3                       reasonable consumer;
4                  f. Whether Defendants profited from both the sale of the vehicles that
5                       had battery defects;
6                  g. Whether Defendants were aware of the Battery Defect before the
7                       Class Vehicles were first sold to consumers;
8                  h. Whether Defendants continued to sell Class Vehicles to consumers
9                       after they were aware of the Battery Defect;
10                 i. Whether Defendants violated California Bus. & Prof. Code § 17200,
11                      et seq.
12                 j. Whether Defendants breached the warranty provided to Class
13                      Members;
14                 k. Whether Defendant breached the implied warranty provided to
15                      Class Members;
16                 l. Whether Plaintiff and Class Members are entitled to equitable
17                      and/or injunctive relief;
18                 m. Whether Defendants’ unlawful, unfair, and/or deceptive practices
19                      harmed Plaintiff and Class Members; and
20                 n. The method of calculation and extent of damages for Plaintiff and
21                      Class Members.
22          36.       The claims of Plaintiff are not only typical of all class members, they
23   are identical.
24          37.    All claims of Plaintiff and the class are based on the exact same legal
25

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                    9
             Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 10 of 21




1    theories. Plaintiff has no interest antagonistic to, or in conflict with, the class.
2    Plaintiff is qualified to, and will, fairly and adequately protect the interests of each
3    Class Member, because Plaintiff bought Class Products from Defendants during
4    the Class Period.
5           38.    Adequate Representation: Plaintiff will fairly and adequately protect
6    the interests of the Class Members. Plaintiff has retained attorneys experienced in
7    the prosecution of class actions, including consumer and product defect class
8    actions, and Plaintiff intends to prosecute this action vigorously.
9           39.    Predominance and Superiority: Plaintiff and the Class Members have
10   all suffered and will continue to suffer harm and damages as a result of Defendant’s
11   unlawful and wrongful conduct. A class action is superior to other available methods
12   for the fair and efficient adjudication of the controversy. Absent a class action, most
13   Class Members would likely find the cost of litigating their claims prohibitively high
14   and would therefore have no effective remedy at law. Because of the relatively small
15   size of the individual Class Members’ claims, it is likely that only a few Class
16   Members could afford to seek legal redress for Defendant’s misconduct. Absent a
17   class action, Class Members will continue to incur damages, and Defendant’s
18   misconduct will continue without remedy. Class treatment of common questions of
19   law and fact would also be a superior method to multiple individual actions or
20   piecemeal litigation in that class treatment will conserve the resources of the courts
21   and the litigants and will promote consistency and efficiency of adjudication
22          40.    Defendant’s unlawful, unfair and/or fraudulent actions concerns the
23   same business practices described herein irrespective of where they occurred or
24   were experienced.        Plaintiff’s claims are typical of all Class Members as
25   demonstrated herein.

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  10
             Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 11 of 21




1           41.    Plaintiff will thoroughly and adequately protect the interests of the
2    class, having retained qualified and competent legal counsel to represent herself
3    and the class. Common questions will predominate, and there will be no unusual
4    manageability issues.
                                    COUNT I
5
                      BREACH OF WRITTEN WARRANTY
6          PURSUANT TO THE MAGNUSON-MOSS WARRANTY ACT
      (On Behalf Of The Nationwide Class, or Alternatively, The California Sub-
7
                                      Class)
8
            42.     Plaintiff realleges and incorporates by reference as fully set forth
9
     herein, paragraphs 1-41 of this Complaint.
10
            43.    Plaintiff is a purchaser of a consumer product who received the
11
     Chevy Bolt during the duration of a written warranty period applicable to the Chevy
12
     Bolt and who is entitled by the terms of the written warranty to enforce against
13
     Manufacturer the obligations of said warranty.
14
            44.    Manufacturer is a person engaged in the business of making a consumer
15   product directly available to Plaintiff.
16          45.    Seller is an authorized dealership/agent of Manufacturer designed to
17   perform repairs on vehicles under Manufacturer’s automobile warranties.
18          46.    The Magnuson-Moss Warranty Act, Chapter 15 U.S.C.A., Section,
19   2301 et. Seq. (“Warranty Act”) is applicable to Plaintiff’s Complaint in that the Class
20   Vehicles were manufactured, sold and purchased after July 4, 1975, and costs in
21   excess of ten dollars ($10.00).

22          47.    Defendants expressly warranted that the Class Vehicles were of high

23
     quality and, at minimum, would actually work properly. Defendants also expressly

24
     warranted that they would repair and/or replace defects in material and/or

25

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  11
             Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 12 of 21




     workmanship free of charge that occurred during the new vehicle and certified pre-
1
     owned (“CPO”) warranty periods.
2
            48.    Plaintiff and all Class Members’ purchase of the Class Vehicles were
3
     accompanied by written factory warranties for any non-conformities or defects in
4
     materials or workmanship, comprising an undertaking in writing in connection with
5
     the purchase of the Class Vehicles, to repair the Class Vehicles, or take other
6
     remedial action free of charge to Plaintiff and the Class Members with respect to the
7
     Class Vehicles in the event that the Class Vehicles failed to meet the specifications
8
     set forth in said undertaking.
9
            49.    Said warranties were the basis of the bargain of the contract between
10
     the Plaintiff and Class Members and Manufacturer for the sale of the Class Vehicles
11   to Plaintiff and the Class Members.
12          50.    Said purchase of the Class Vehicles was induced by, and Plaintiff and
13   the Class Members relied upon, these written warranties.
14          51.    Plaintiff and the Class Members have met all of their obligations and
15   preconditions as provided in the written warranties.
16          52.    Defendants breached this warranty by selling to Plaintiff and the Class
17   Members the Class Vehicles with known battery problems, which are not of high

18   quality, and which are predisposed to fail prematurely and/or fail to function

19
     properly, and could possibly cause a fire or injury.

20
            53.    As a direct and proximate result of Manufacturer’s failure to comply
     with its express written warranties, Plaintiff and the Class Members have suffered
21
     damages and, in compliance with 15 U.S.C. §2310(d), Plaintiff is entitled to bring
22
     suit for such damages and other equitable relief.
23
     ///
24
     ///
25

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  12
             Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 13 of 21




                                    COUNT II
1
                       BREACH OF IMPLIED WARRANTY
2          PURSUANT TO THE MAGNUSON-MOSS WARRANTY ACT
         (On Behalf Of The Nationwide Class, Or Alternatively, The California
3
                                    SubClass)
4
            54.     Plaintiff realleges and incorporates by reference as through fully set
5
     forth herein, paragraphs 1-53 of this complaint.
6
            55.    The Class Vehicles purchased by Plaintiff and the Class Members were
7
     subject to an implied warranty of merchantability as defined in 15 U.S.C. §2301(7)
8
     running from the Manufacturer to the intended consumer, Plaintiff and the Class
9
     Members herein.
10
            56.    Manufacturer is a supplier of consumer goods as a person engaged in
11   the business of making a consumer product directly available to Plaintiff and the
12   Class Members.
13          57.    Manufacturer is prohibited from disclaiming or modifying any implied
14   warranty when making a written warranty to the consumer or when Manufacturer
15   has entered into a contract in writing within ninety (90) days of purchase to perform
16   services relating to the maintenance or repair of a motor vehicle.
17          58.    Pursuant to 15 U.S.C. §2308, the Class Vehicles were impliedly

18   warranted to be substantially free of defects and non-conformities in both material

19
     and workmanship, and thereby fit for the ordinary purpose for which the Class

20
     Vehicles were intended.
            59.    The Class Vehicles were warranted to pass without objection in the
21
     trade under the contract description, and was required to conform to the descriptions
22
     of the vehicle contained in the contracts and labels.
23
            60.    The above described defects in the Class Vehicles render the Class
24
     Vehicles unfit for the ordinary and essential purpose for which the Class Vehicles
25
     were intended.
      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  13
             Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 14 of 21




            61.    As a result of the breaches of implied warranty by Manufacturer,
1
     Plaintiff has suffered and continues to suffer various damages.
2
                                         COUNT III
3
                           BREACH OF IMPLIED WARRANTY
4                                   (Song-Beverly Act)
                         (On Behalf of the The California SubClass)
5

6           62.     Plaintiff incorporates by reference each allegation set forth above.
7           63.    The Class Vehicles purchased by Plaintiff and Class Members were
8    subject to an implied warranty of merchantability as defined in Cal. Civ. Code §1790
9    running from the Manufacturer to the intended consumer, Plaintiff and the Class
10   Members herein.
11          64.    Manufacturer is a supplier of consumer goods as a person engaged in
12   the business of making a consumer product directly available to Plaintiff.

13
            65.    Manufacturer is prohibited from disclaiming or modifying any implied

14
     warranty under Cal. Civ. Code §1790.
            66.    Pursuant to Cal. Civ. Code §1790, the Class Vehicles were impliedly
15
     warranted to be fit for the ordinary use for which the Class Vehicles were intended.
16
            67.    The Class Vehicles were warranted to pass without objection in the
17
     trade under the contract description, and was required to conform to the descriptions
18
     of the vehicle contained in the contracts and labels.
19
            68.    The above described defects in the Class Vehicles caused it to fail to
20
     possess even the most basic degree of fitness for ordinary use.
21
            69.    As a result of the breaches of express warranty by Manufacturer,
22
     Plaintiff has suffered and continues to suffer various damages.
23

24

25

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  14
             Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 15 of 21




                                          COUNT IV
1
                            BREACH OF EXPRESS WARRANTY
2                                    (Song-Beverly Act)
                            (On Behalf of The California SubClass)
3
            70.    Plaintiffs incorporate by reference all allegations of the preceding
4
     paragraphs as though fully set forth herein.
5
            71.    Plaintiff brings this Count on behalf of the California Sub-Class.
6
            72.    Plaintiff and the other Class Members who purchased or leased the
7
     Class Vehicles in California are “buyers” within the meaning of California Civil
8
     Code § 1791(b).
9
            73.    The Class Vehicles are “consumer goods” within the meaning of
10
     California Civil Code § 1791(a).
11
            74.    GM is a “manufacturer” of the Class Vehicles within the meaning of
12
     California Civil Code § 1791(j).
13
            75.    Plaintiff and the other Class Members bought/leased new motor
14
     vehicles manufactured by Defendants.
15
            76.    Defendants made express warranties to Plaintiff and the other Class
16
     Members within the meaning of California Civil Code §§ 1791.2 and 1793.2, as
17
     described above.
18
            77.    As set forth above in detail, the Class Vehicles are inherently defective
19
     in that the Battery Defects in the Class Vehicles substantially impairs the use, value,
20
     and safety of the Class Vehicles to reasonable consumers like Plaintiff and the other
21
     Class Members.
22
            78.    As a result of Defendants’ breach of their express warranties, Plaintiff
23
     and the other Class Members received goods whose dangerous condition
24
     substantially impairs their value to Plaintiff and the other Class Members. Plaintiffs
25

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  15
             Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 16 of 21




1    and the other Class Members have been damaged as a result of, inter alia, the
2    diminished value of Defendant’s products, the products’ malfunctioning, and the
3    nonuse of their Class Vehicles.
4           79.    Pursuant to California Civil Code §§ 1793.2 & 1794, Plaintiff and the
5    other Class Members are entitled to damages and other legal and equitable relief
6    including, at their election, the purchase price of their Class Vehicles, or the
7    overpayment or diminution in value of their Class Vehicles.
8           80.    Pursuant to California Civil Code § 1794, Plaintiff and the other Class
9    Members are entitled to costs and attorneys’ fees.
                                         COUNT V
10
             VIOLATION OF UNFAIR BUSINESS PRACTICES ACT
11                      (Cal. Bus. & Prof. Code §§ 17200 et seq.)
                         (On Behalf of The California Subclass)
12

13          81.    Plaintiff incorporates by reference each allegation set forth above.

14          82.    Actions for relief under the unfair competition law may be based on any

15
     business act or practice that is within the broad definition of the UCL. Such

16
     violations of the UCL occur as a result of unlawful, unfair or fraudulent business
     acts and practices. A plaintiff is required to provide evidence of a causal connection
17
     between a defendants' business practices and the alleged harm--that is, evidence that
18
     the defendants' conduct caused or was likely to cause substantial injury. It is
19
     insufficient for a plaintiff to show merely that the Defendant’s conduct created a risk
20
     of harm. Furthermore, the "act or practice" aspect of the statutory definition of unfair
21
     competition covers any single act of misconduct, as well as ongoing misconduct.
22
                                              UNFAIR
23
            83.    California Business & Professions Code § 17200 prohibits any “unfair
24
     . . business act or practice.” Defendant’s acts, omissions, misrepresentations, and
25
     practices as alleged herein also constitute “unfair” business acts and practices within
      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  16
            Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 17 of 21




     the meaning of the UCL in that its conduct is substantially injurious to consumers,
1
     offends public policy, and is immoral, unethical, oppressive, and unscrupulous as
2
     the gravity of the conduct outweighs any alleged benefits attributable to such
3
     conduct.    There were reasonably available alternatives to further Defendant’s
4
     legitimate business interests, other than the conduct described herein. Plaintiff
5
     reserves the right to allege further conduct which constitutes other unfair business
6
     acts or practices. Such conduct is ongoing and continues to this date.
7
           84.    In order to satisfy the “unfair” prong of the UCL, a consumer must
8
     show that the injury: (1) is substantial; (2) is not outweighed by any countervailing
9
     benefits to consumers or competition; and, (3) is not one that consumers themselves
10
     could reasonably have avoided.
11         85.    Here, Defendant’s conduct has caused and continues to cause
12   substantial injury to Plaintiff and members of the Class. Plaintiff and members of
13   the Class have suffered injury in fact due to Defendant’s decision to knowingly sell
14   defective Class Vehicles, with no remedy or fix available for the known defect.
15   Thus, Defendant’s conduct has caused substantial injury to Plaintiff and the
16   members of the Proposed Nationwide Class and Sub-Class.
17         86.    Moreover, Defendant’s conduct as alleged herein solely benefits

18   Defendant while providing no benefit of any kind to any consumer. Such deception

19
     utilized by Defendant convinced Plaintiff and members of the Class that the Class

20
     Products were of a certain luxury value and price, in order to induce them to spend
     money on said Class Products. In fact, knowing that Class Products were not of a
21
     suitable quality to be sold, due to the defective battery system, Defendant unfairly
22
     profited from their sale. Thus, the injury suffered by Plaintiff and the members of
23
     the Sub-Class is not outweighed by any countervailing benefits to consumers.
24
           87.    Finally, the injury suffered by Plaintiff and members of the Sub-Class
25

     ___________________________________________________________________________________________

                                     COMPLAINT FOR DAMAGES

                                                 17
            Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 18 of 21




     is not an injury that these consumers could reasonably have avoided.                  After
1
     Defendant falsely represented the quality of the Class Products, Plaintiff and class
2
     members suffered injury in fact due to Defendant’s sale of Class Products to them.
3
     Defendant failed to take reasonable steps to inform Plaintiff and class members that
4
     the Class Products were in a permanently defective condition, due to the defects with
5
     the battery system. As such, Defendant took advantage of Defendant’s position of
6
     perceived power in order to deceive Plaintiff and the Class members to purchase the
7
     class vehicles. Therefore, the injury suffered by Plaintiff and members of the Class
8
     is not an injury which these consumers could reasonably have avoided.
9
           88.    Thus, Defendant’s conduct has violated the “unfair” prong of California
10
     Business & Professions Code § 17200.
11                                      FRAUDULENT
12         89.    California Business & Professions Code § 17200 prohibits any
13   “fraudulent ... business act or practice.” In order to prevail under the “fraudulent”
14   prong of the UCL, a consumer must allege that the fraudulent business practice was
15   likely to deceive members of the public.
16         90.    The test for “fraud” as contemplated by California Business and
17   Professions Code § 17200 is whether the public is likely to be deceived. Unlike

18   common law fraud, a § 17200 violation can be established even if no one was

19
     actually deceived, relied upon the fraudulent practice, or sustained any damage.

20
           91.    Here, not only were Plaintiff and the Class members likely to be
     deceived, but these consumers were actually deceived by Defendant.                    Such
21
     deception is evidenced by the fact that Plaintiff agreed to purchase Class Products
22
     under the basic assumption that they were of a suitable quality and merchantable
23
     condition, when in fact they were not suitable to be sold, and were being sold with
24
     an inherent defect in the battery systems. Plaintiff’s reliance upon Defendant’s
25
     deceptive statements is reasonable due to the unequal bargaining powers of
     ___________________________________________________________________________________________

                                     COMPLAINT FOR DAMAGES

                                                 18
            Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 19 of 21




     Defendant and Plaintiff. For the same reason, it is likely that Defendant’s fraudulent
1
     business practice would deceive other members of the public.
2
           92.    As explained above, Defendant deceived Plaintiff and other Class
3
     Members by representing the Class Products as being in a merchantable condition,
4
     and thus falsely represented the Class Products.
5
           93.    Thus, Defendant’s conduct has violated the “fraudulent” prong of
6
     California Business & Professions Code § 17200.
7
                                          UNLAWFUL
8
           94.    California Business and Professions Code Section 17200, et seq.
9
     prohibits “any unlawful…business act or practice.”
10
           95.    As explained above, Defendant deceived Plaintiff and other Class
11   Members by representing the Class Products of a certain, non-defective, quality, and
12   unfairly deceived Plaintiff and other Class members by representing that that these
13   products were suitable for sale, when they knew that they were not.
14         96.    Defendant used false misrepresentations to induce Plaintiff and Class
15   Members to purchase the Class Products, in violation of California Business and
16   Professions Code Section 17500, et seq. Had Defendant not falsely misrepresented
17   the quality of the Class Products, Plaintiff and Class Members would not have

18   purchased the Class Products. Defendant’s conduct therefore caused and continues

19
     to cause economic harm to Plaintiff and Class Members.

20
           97.    These representations by Defendant is therefore an “unlawful” business
     practice or act under Business and Professions Code Section 17200 et seq.
21
           98.    Defendant has thus engaged in unlawful, unfair, and fraudulent
22
     business acts entitling Plaintiff and Class Members to judgment and equitable relief
23
     against Defendant, as set forth in the Prayer for Relief. Additionally, pursuant to
24
     Business and Professions Code section 17203, Plaintiff and Class Members seek an
25

     ___________________________________________________________________________________________

                                     COMPLAINT FOR DAMAGES

                                                 19
             Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 20 of 21




     order requiring Defendant to immediately cease such acts of unlawful, unfair, and
1
     fraudulent business practices and requiring Defendant to correct its actions.
2
                                       COUNT VI
3
         BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING
4        (On Behalf of The Nationwide Class Or, Alternatively, The California
                                        Subclass)
5          99. Plaintiff and the Class incorporate by reference each preceding and
6    succeeding paragraph as though fully set forth at length herein.
7           100. Plaintiff brings this claim on behalf of herself and on behalf of the
8    members of the Nationwide Class or, alternatively the California Sub-Class.
9           101. Every contract in California contains an implied covenant of good
10   faith and fair dealing. The implied covenant of good faith and fair dealing is an
11   independent duty and may be breached even if there is no breach of a contract’s

12   express terms.

13
            102. Plaintiff has complied with and performed all conditions of the
     purchase contract.
14
            103. Defendants breached the covenant of good faith and fair dealing by,
15
     inter alia, failing to notify Plaintiffs and Class Members of the Battery Defects in the
16
     Class Vehicles, and failing to fully and properly repair this defect.
17
            104. Defendants acted in bad faith and/or with a malicious motive to deny
18
     Plaintiff and the Class Members some benefit of the bargain originally intended by
19
     the parties, thereby causing them injuries in an amount to be determined at trial.
20
                                     PRAYER FOR RELIEF
21
            a)     Plaintiff requests that this Court award Plaintiff and the Class all forms
22
                   of relief, including without limitation, both statutory and actual
23
                   damages, attorneys’ fees and costs, equitable relief, and all other forms
24                 of relief that this Court finds due and proper.
25          b)     For an order certifying this action as a class action;
      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  20
             Case 4:20-cv-08106-KAW Document 1 Filed 11/17/20 Page 21 of 21




            c)     For an order appointing Plaintiff as representative of the Class and her
1
                   counsel of record as Class counsel;
2
            d)     For an award of actual, general, special, incidental, statutory,
3
                   compensatory and consequential damages on claims brought under the
4
                   California Unfair Competition Law, breach of express and implied
5
                   warranties under all relevant statutes, and breach of the covenant of
6
                   good faith and fair dealing and in an amount to be proven at trial;
7
            e)     For an order requiring Defendants to disgorge, restore, and return all
8
                   monies wrongfully obtained together with interest calculated at the
9
                   maximum legal rate
10
        PLAINTIFF HEREBY REQUESTS A JURY TRIAL IN THIS
11   MATTER.
12
     Date: November 17, 2020                 LAW OFFICES OF TODD M. FRIEDMAN,
13                                            P.C.
14
                                                By:____/s Todd M. Friedman
15                                                   TODD M. FRIEDMAN, ESQ.
                                                     Attorneys for Plaintiff
16

17

18

19

20

21

22

23

24

25

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  21
